Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the sensed data includes first sensed data and second sensed data… the second sensed data is from the patient after the adjustment of the drug delivery rate.”  Examiner states that claim 2 for which it depends on eventually states that the control circuitry adjusts the drug delivery rate based on sensed data.  Examiner is unable to determine how the second sensed data being used to determine the adjustment of the drug delivery if the adjustment of delivery is done after the sensed data.  Examiner asks the Applicant for clarification.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-7, 16-17, and 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santini, Jr., et al. (U.S. Publication No. 2008/0015494).
As per claim 1, Santini teaches a system, comprising:
-a patch device with feedback control operable with control circuitry (Santini: para. 47; transdermal patch device.);
-the control circuitry configured to interface with at least one actuator of the patch device (Santini: para. 43; 135; para. 139; Using a control circuitry to control the actuation of the reservoir in the patch pump.);
-at least one sensor configured to provide sensed data via at least one communication device of the patch device for the feedback control (Santini: para. 121-122; Transmitting sensed data from a sensor to a molecule delivery device.); and
-wherein each of the at least one communication device is configured to communicate sensed data from the at least one sensor to a controller of the control circuitry for the feedback control (Santini: para. 126; Sensor communicates with a device through a microprocessor to modify drug release.).
As per claim 2, the system of claim 2 is as described.  Santini further teaches wherein the control circuitry is configured with a microcontroller and firmware to execute programmed code thereof to adjust a drug delivery rate by the at least one actuator (Santini: para. 126; Sensor communicates with a device through a microprocessor to modify drug release.).
As per claim 3, the system of claim 2 is as described.  Santini further teaches wherein an actuator control loop provided using the microcontroller and the firmware for the feedback control is responsive to the sensed data (Santini: para. 135; The control means includes hardware, electrical components, and software.).
As per claim 4, the system of claim 3 is as described.  Santini further teaches wherein:
-the sensed data includes first sensed data and second sensed data (Santini: para. 121; Sensor indicating physiological condition of a patient.);
-the first sensed data is from a patient prior to adjustment of the drug delivery rate (Santini: para. 126); and
-the second sensed data is from the patient after the adjustment of the drug delivery rate (Santini: para. 145; Biofeedback).
As per claim 5, the system of claim 4 is as described.  Santini further teaches wherein the communication device is configured for wired communication (Santini: para. 122; Signal from the sensor may be transmitted by hardwire.).
As per claim 7, the system of claim 4 is as described.  Santini further teaches wherein the communication device is for wireless communication (Santini: para. 125; Output signal after analyzing and processing the sensed information can be sent wirelessly to a remote location.).
As per claim 8, the system of claim 7 is as described.  Santini further teaches wherein the at least one sensor is configured for wireless communication with the at least one communication device for the feedback control (Santini: para. 125; Output signal after analyzing and processing the sensed information can be sent wirelessly to a remote location.).
As per claim 16, the system of claim 1 is as described.  Santini further teaches wherein the patch device is configured as a smart delivery device (Santini: para. 125).
As per claim 17, the system of claim 1 is as described.  Santini further teaches wherein the patch device is configured for wireless communication with a smart device proximate to the patch device and operative as a wireless hub (Santini: para. 144).
As per claim 19, the system of claim 1 is as described.  Santini further teaches wherein the patch device is configured for remote telehealth/telemedicine monitoring (Santini: para. 125).
As per claim 20, the system of claim 19 is as described.  Santini further teaches wherein the remote telehealth/telemedicine monitoring is by a physician-based clinical decision support system (Santini: para. 125).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Santini, Jr., et al. (U.S. Publication No. 2008/0015494) in view of Bar-Yoseph et al. (U.S. Publication No. 2011/0301662).
As per claim 6, the system of claim 4 is as described.  Santini does not explicitly teach the following, however, Bar-Yoseph teaches wherein the communication device includes a Universal Serial Bus (Bar-Yoseph: para. 696). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have USB communication as taught by Bar-Yoseph within the communication device of Santini.  As in Bar-Yoseph, it is within the capabilities of one of ordinary skill in the art to include a USB as taught by to Santini's communication device.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 18, the system of claim 17 is as described.  Santini does not explicitly teach the following, however, Bar-Yoseph wherein the smart device is selected from a smart phone, a laptop computing device, a personal computing device, or a tablet computing device operative as a data hub device (Bar-Yoseph: para. 505).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a smart computer as taught by Bar-Yoseph within the device of Santini.  As in Bar-Yoseph, it is within the capabilities of one of ordinary skill in the art to include a smart device as taught by to Santini's computing device.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Santini, Jr., et al. (U.S. Publication No. 2008/0015494) in view of Rezai et al. (U.S. Publication No. 2014/0067021).
As per claim 9, the system of claim 8 is as described.  Santini does not explicitly teach the following, however, Rezai teaches wherein:
-the at least one sensor is a heart rate monitoring sensor (Rezai: para. 53);
-the sensed data is includes circadian rhythm data (Rezai: para. 53); and
-the patch device is configured for the adjustment of a dosage responsive to a heart rate variable and circadian relationship determined by the patch device and the sensed data (Rezai: para. 36).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have a specific type of sensor as taught by Rezai within the device of Santini.  As in Rezai, it is within the capabilities of one of ordinary skill in the art to include a heart sensor as taught to Santini's sensors.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 10, the system of claim 9 is as described.  Santini further teaches wherein:
-the patch device includes memory coupled to store a historical record of the sensed data (Santini: para. 144); and
-the patch device is configured to determine treatment responsive to the sensed data including the historical record thereof (Santini: para. 125; The sensed data is analyzed to determine control of the treatment on-board.). 
As per claim 11, the system of claim 10 is as described.  Santini further teaches wherein the patch device includes at least one drug reservoir, at least one micropump and at least one microneedle array accessible under control of the patch device for administration of the dosage (Santini: para. 55; Drug reservoir array with microneedle array.).
As per claim 12, the system of claim 10 is as described.  Santini further teaches wherein the patch device includes drug formulation reservoirs and a needle array accessible under control of the patch device for administration of the dosage as a formulation of more than one medication (Santini: para. 38; para. 62; array of micro-reservoirs with drug formulation.).
As per claim 13, the system of claim 10 is as described.  Santini further teaches wherein the patch device is configured to automatically deliver medication responsive to the sensed data (Santini: para. 125; Controller can activate automatically.).
As per claim 14, the system of claim 10 is as described.  Santini further teaches wherein the patch device is configured with the actuator control loop configured to dispense a dosage responsive to an immediate need indicated by the sensed data (Santini: para. 125; Controller can activate automatically.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Santini, Jr., et al. (U.S. Publication No. 2008/0015494) in view of Rezai et al. (U.S. Publication No. 2014/0067021) and further in view of Bar-Yoseph et al. (U.S. Publication No. 2011/0301662).
As per claim 15, the system of claim 10 is as described.  Santini and Mezai do not teach the following, however, Bar-Yoseph teaches wherein the firmware is configured with a hypervolemia algorithm included in the programmed code for the treatment (Bar-Yoseph: para. 479; System monitors the patient for hypervolemia.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a hypervolemia detection as taught by Bar-Yoseph within the device of Santini and Rezai.  As in Bar-Yoseph, it is within the capabilities of one of ordinary skill in the art to include hypervolemia sensors to Santini's sensors.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jina et al. – U.S. Publication No. 2009/0099427 – Teaches a microneedle array configuration for therapy.
Zimmermann et al. – U.S. Publication No. 2009/0069651 – Teaches a system using MEMS technology to monitor glucose and provide therapy.
Prausnitz et al. – U.S. Patent No. 7,344,499 – Teaches a system for sampling biological fluids using microneedles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626